Case 3:20-cv-16590-MAS Document 13-3 Filed 12/22/20 Page 1 of 3 PagelD: 78

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

In re Congoleum Corporation,! : Case No: 3-20-cv-16590-MAS

Debtor.

Chapter 11
Case No.: 20-18488 (MBK)

 

Bath Iron Works Corporation,

Plaintiff,
: Adv. Pro. No.: 20-01439
Vv. : (MBB)
Congoleum Corporation,
: CERTIFICATION OF
Defendant. ANTHONY R.
TWARDOWSKI, ESQ. IN
SUPPORT OF MOTION FOR
PRO HAC VICE ADMISSION

I, Anthony R. Twardowski, Esquire, of full age, being duly sworn according to
law, certify as follows:

1, I am an attorney-at-law of the Commonwealth of Pennsylvania, and a
shareholder of the law firm of Zarwin, Baum, DeVito, Kaplan, Schaer, Toddy, P.C.,
headquartered in Philadelphia, Pennsylvania.

2, I respectfully make this Certification in support of my application for
admission pro hac vice to the Bar of the U.S. District Court for New Jersey for purposes
of this case only, to serve as co-counsel to DVL, Inc. and DVL Kearny Holdings, LLC

(collectively “DVL”) in this matter.

 

! The last four digits of the Debtor’s federal tax identification number are 8678, The
Debtor’s corporate headquarters is located at 3500 Quakerbridge Road, Mercerville, New
Jersey 08619.

 

 
Case 3:20-cv-16590-MAS Document 13-3 Filed 12/22/20 Page 2 of 3 PagelD: 79

3. I graduated from the Temple University School of Law in 1982, and was

duly admitted to practice in the Commonwealth of Pennsylvania in 1982.

4, I am a member in good standing of the bars of the Commonwealth of
Pennsylvania (admitted in 1982), the Third Circuit Court of Appeals (admitted in
1992), and the U.S. District Court for the Eastern District of Pennsylvania
(admitted in 1982).

5, No disciplinary proceedings are pending against me in any
jurisdiction and no discipline has previously been imposed on me in any
jurisdiction.

6. I am associated in the within matter with Zarwin, Baum, DeVito, Kaplan,
Schaer & Toddy, P.C. and Eitan D. Blanc, Esq., an attorney licensed to practice law in
New Jersey by the Supreme Court of New Jersey and admitted and eligible to practice in
the U.S. District Court of New Jersey pursuant to Local Civil Rule 101.1(b).

7. DVL has requested that I represent them in this case due to my litigation
experience, and my familiarity and particularized knowledge concerning the issues raised
in this proceeding, including my representation of DVL in the related District Court
Action (2:17-cv-04261-KM-JBC) for which I am admitted Pro Hac Vice and the
underlying Bankruptcy Matter, for which I am also admitted Pro Hac Vice.

8. No disciplinary proceedings are pending against me in any jurisdiction and
no discipline has previously been imposed on me in any jurisdiction.

9, If admitted pro hac vice, I agree to abide by the Local Rules, including L.

Civ. R. 101.1(c), and to make the payments to William T. Walsh, the Clerk of the United

 

 
Case 3:20-cv-16590-MAS Document 13-3 Filed 12/22/20 Page 3 of 3 PagelD: 80

States District Court for the District of New Jersey, and the New Jersey Lawyer’s Fund
for Client Protection as provided in Rule 101.1 of the Local Rules of the United States
District Court for the District of New Jersey.

10. L agree to (i) abide by the Court rules for the United States District for the
District of New Jersey, (ii) immediately notify this Court of any matter affecting my
standing in any court to which I am admitted; and (iii) have all pleadings, briefs and other
papers filed with this Court signed by an attorney of record authorized to practice in this
Court.

ll. I certify that the foregoing statements made by me are true. I am aware
that if any of the foregoing statements made by me are willfully false, I am subject to
punishment.

WHEREFORE, undersigned counsel hereby requests that the Court grant this
Motion and enter the proposed Order submitted herewith.

‘
ANTHONY R. TWARDOWSKI, ESQ.

Dated: December 21, 2020

 
